DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending, of which claims 1, 9, and 15 are independent.

Acknowledgement of References Cited By Applicant
As required by MPEP 609 (c), the Applicants’ submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 
As required by MPEP 609 (c)(2), a copy of each PTOL-1449, initialed and dated by the Examiner, is attached to the instant office action. Applicant is respectfully reminded of the requirements of MPEP 609 (b)(1) and 37 CFR 1.97 listing the requirements for an Information Disclosure Statement. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 8, 10, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by K. A. Lie, et al., “A General Non-Uniform Coarsening and Upscaling Framework for Reduced-Order Modeling,” SPE-182681-MS p. 1-17 (2017).
Claim 1. Lie discloses A method, comprising: 
obtaining, by a computer processor, model data for a reservoir region of interest, wherein the model data comprises flow property data based on streamlines (Lie, p.4 Fig. 2 illustrating region of interest for reservoir and multiple coarsenings; p. 2 paragraph 2 “advanced coarsening algorithms that define grid with spatially varying resolution by equilibrating a density measure or by defining coarse blocks so that they minimize the variance of some indicator function within blocks and maximize it between blocks. Density measures and indicators can be defined using a priori quantities like petrophysical parameters; flow-based quantities like fluid velocity, vorticity, or streamlines; or statistical or a posteriori goal-oriented error indicators that measure how a particular point influences the error in production responses or other predefined quantities.”; p. 3 paragraph 4 “coarsening algorithms that have been implemented in an in-house simulator, and study the accuracy of the resulting reduced-order models. The interested reader may also explore the agglom module of the open-source Matlab Reservoir Simulation Toolbox MRST (2016); Lie (2015)” Matlab being used to run the simulations discloses that this method is computer based. See also p. 5 last paragraph coarse grid cells grouped based on flow.); 
generating, by the computer processor, a multilevel coarsening mask describing a plurality coarsening levels that correspond to different flow values among the flow property data (Lie, Abstract “We demonstrate that various techniques for flow-based transmissibility upscaling can be deployed on the resulting coarsened model to compute effective model properties.”; p. 4 paragraph 1“The idea of the hierarchical coarsening algorithm is to define these features as partition vectors and apply them in sequence to define a sequence of models of increasing resolution. The lower part of the figures shows the result of first applying unit, then lithofacies assemblage (LFA), and finally the (extended) faults to partition the domain. This is just one choice, the features could have been applied in any other order, preferably starting with the most important feature, then adding the next most important, and so on.”); 
generating, by the computer processor, a first coarsened grid model using the model data and the multilevel coarsening mask (Lie, Fig. 2 a first coarsened grid model is shown labeled ‘Two units’, though any of the grid coarsening may be considered the first.)
performing, by the computer processor, a first reservoir simulation of the reservoir region of interest using the first coarsened grid model (Lie p. 9 Fig. 7 illustrating reservoir simulation setup; p. 3 paragraph 4 “The main purpose of the paper is to outline the general framework, present a few specific coarsening algorithms that have been implemented in an in-house simulator, and study the accuracy of the resulting reduced-order models.”; p. 12 paragraph 2 “Figure 13 shows the result of a fully coupled, implicit, three-phase simulation of this water-flooding scenario. After 7305 days of production, the discrepancy in cumulative production between the original high-resolution and our reduced-order model is 5.4% for oil, 5.0% for water, and 5.5% for gas.”).

Claim 2. Lie discloses the method of claim 1, further comprising: performing a second reservoir simulation of the reservoir region of interest using a fine-grid model comprising the model data; and determining a plurality of streamlines within the reservoir region of interest using the second reservoir simulation, wherein the flow property data is determined from the plurality of streamlines (Lie, p. 5 paragraph 6 “In this section, we outline a general family of heuristic algorithms that produce coarse grids by amalgamating (grouping) cells from the underlying fine grid.” Fine grid with transmissibilities as the flow is determined from streamlines. p. 12 paragraph 2 “Figure 13 shows the result of a fully coupled, implicit, three-phase simulation of this water-flooding scenario. After 7305 days of production, the discrepancy in cumulative production between the original high-resolution and our reduced-order model is 5.4% for oil, 5.0% for water, and 5.5% for gas.” p. 13 Fig. 13 illustrating results of simulation run).

Claim 7. A method of claim 1, wherein the first coarsened grid model is generated using a plurality of local grid refinement and coarsening (LGR) object statements that are determined using a decomposition algorithm and one or more binary masks (Lie, p. 5 paragraph 1-3 “To obtain coarse models with higher resolution, we must therefore apply some additional partitioning principle. There are a wide range of principles one can use to accurately account for the remaining heterogeneity that is not represented in the geologic parameters used for the first hierarchical coarsening:… 2. A second alternative is to split the bounding box of each coarse block into a set of sufficiently small subvolumes. For a structured grid, this can be done in index space, but for other grids it is more natural to partition in physical space.” This is a decomposition based on split or not.).

Claim 8. A method of claim 1, wherein the first coarsened grid model is based on a coarsening scenario generated using a combinatorial algorithm (Lie, p. 7 paragraph 1 “However, for the NUC class of algorithms it is more common to use a greedy algorithm that starts from a cell on the perimeter and gradually grows a new block by adding neighboring cells from within the existing block.” Greedy algorithm solves combinatorial problems.).

Claim 10 contains limitations for a computer system which are similar to the limitations for the method described in claim 2, and is rejected for the same reasons as detailed above.

Claim 17 contains limitations fora non-transitory computer readable medium which are similar to the limitations for the method described in claim 7, and is rejected for the same reasons as detailed above.

Claim 18 contains limitations for a non-transitory computer readable medium which are similar to the limitations for the method described in claim 8, and is rejected for the same reasons as detailed above.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 9, 11, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over K. A. Lie, et al., “A General Non-Uniform Coarsening and Upscaling Framework for Reduced-Order Modeling,” SPE-182681-MS p. 1-17 (2017) in view of Samson et al., United States Patent Application Publication 2020/0202056.
Claim 3. Lie discloses the method of claim 1, further comprising: performing a second reservoir simulation of the reservoir region of interest using a fine-grid model comprising the model data (Lie, Abstract, “We study the accuracy of the reduced-order model with a particular emphasis on the upscaled model's ability to capture effects of multiple phases in simulation runs compared to the full highfidelity model.” Multiple simulations are studied to study the method and the effects of coarsening strategies.; p. 5 paragraph 6 “In this section, we outline a general family of heuristic algorithms that produce coarse grids by amalgamating (grouping) cells from the underlying fine grid.” Fine grid with transmissibilities as the flow is determined from streamlines. p. 12 paragraph 2 “Figure 13 shows the result of a fully coupled, implicit, three-phase simulation of this water-flooding scenario. After 7305 days of production, the discrepancy in cumulative production between the original high-resolution and our reduced-order model is 5.4% for oil, 5.0% for water, and 5.5% for gas.” p. 13 Fig. 13 illustrating results of simulation run); and comparing the first reservoir simulation to the second reservoir simulation to produce a comparison (Lie, p. 5 paragraph 6 “In this section, we outline a general family of heuristic algorithms that produce coarse grids by amalgamating (grouping) cells from the underlying fine grid.” Fine grid with transmissibilities as the flow is determined from streamlines. p. 12 paragraph 2 “Figure 13 shows the result of a fully coupled, implicit, three-phase simulation of this water-flooding scenario. After 7305 days of production, the discrepancy [i.e. comparing] in cumulative production between the original high-resolution and our reduced-order model is 5.4% for oil, 5.0% for water, and 5.5% for gas.” p. 13 Fig. 13 illustrating results of simulation run); 
Lie does not explicitly disclose adjusting the multilevel coarsening mask using the comparison to produce an adjusted multilevel coarsening mask; and generating a second coarsened grid model using the model data and the adjusted multilevel coarsening mask.
Samson teaches adjusting the multilevel coarsening mask using the comparison to produce an adjusted multilevel coarsening mask; and generating a second coarsened grid model using the model data and the adjusted multilevel coarsening mask (Samson, [0125] “As an example, a simulator can implement adaptive grid refinement and coarsening in a compositional reservoir simulation. Such an approach can optionally target individual grid cells for refinement based on one or more forecasted compositional fronts, which may be calculated, for example, using streamlines and an analytical convection dispersive transport equation. In such an approach, a quadtree decomposition may be implemented to determine an optimal spatial discretization across a portion of a simulation grid using dynamic and static reservoir properties.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Lie (directed to flexible grid strategies) and Samson (directed to dynamic reservoir simulation) and arrived at a reservoir simulation applying grid coarsening strategies with dynamic grid refinement and coarsening to efficiently explore geologic features of a reservoir. Lie teaches that there is no one single coarsening workflow and that variability and adaptation are to be expected. One of ordinary skill in the art would have been motivated to make such a combination because dynamically coarsening grids allow for accurate reduced-order models to generate simulation results as taught in Samson ([0003]) and would be a matter of routine optimization to one of ordinary skill in the art to adjust based on the comparisons to achieve a desired level of accuracy.

Claim 11 contains limitations for a computer system which are similar to the limitations for the method described in claim 3, and is rejected for the same reasons as detailed above.

Claim 20 contains limitations for a non-transitory computer readable medium which are similar to the limitations for the method described in claim 3, and is rejected for the same reasons as detailed above.

Claim 9 contains limitations for a computer system which are similar to the limitations for the method described in claim 1, and is rejected for the same reasons as detailed above. Further, Lie does not explicitly disclose, but Samson teaches a processor; and a memory coupled to the processor, the memory comprising functionality for (Samson, Fig. 16, processor 1602 and memory 1604).  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Lie (directed to flexible grid strategies) and Samson (directed to dynamic reservoir simulation) and arrived at a reservoir simulation applying grid coarsening strategies with dynamic grid refinement and coarsening to efficiently explore geologic features of a reservoir with the computer hardware. One of ordinary skill in the art would have been motivated to make such a combination because Lie teaches methods that are computer based and executing complex calculations for efficiency.

Claim 15 contains limitations for a non-transitory computer readable medium which are similar to the limitations for the method described in claim 1, and is rejected for the same reasons as detailed above.
Further, Lie does not explicitly disclose, but Samson teaches A non-transitory computer readable medium storing instructions executable by a computer processor (Samson, [0147] “As an example, a computer-readable medium (CRM) may be a computer-readable storage medium that is non-transitory and that is not a carrier wave.”).  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Lie (directed to flexible grid strategies) and Samson (directed to dynamic reservoir simulation) and arrived at a reservoir simulation applying grid coarsening strategies with dynamic grid refinement and coarsening to efficiently explore geologic features of a reservoir with the computer hardware. One of ordinary skill in the art would have been motivated to make such a combination because Lie teaches methods that are computer based and executing complex calculations for efficiency.


Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over K. A. Lie, et al., “A General Non-Uniform Coarsening and Upscaling Framework for Reduced-Order Modeling,” SPE-182681-MS p. 1-17 (2017) in view of Walsh, GB 2519630A (IDS dated 8/17/2022).
Claim 4. Lie discloses the method of claim 1, Lie teaches wherein the multilevel coarsening mask is an integer mask (Lie, p. 5 paragraph 2 discussing partitioning, masking, the regions using a n x m x k index partition). 
Lie does not explicitly disclose, but Walsh teaches wherein the multilevel coarsening mask is determined using a lookup table describing a plurality of coarsening values based on predetermined ranges of flow rate property values (Walsh, cells stored in a table or other database structure that allows for filtering of cells based on geometry or property values, [0017], selected level of detail LOD, [0045] (i.e, coarsening level) is selected based on matching a range of values within the lookup table to a value within the adjusted property mask (i.e., retrieving gridlets that satisfy the filters, with gridlets associated with values that satisfy the filters being retrieved and those that are not excluded, [0045]). 
Accordingly, it would have been obvious to one skilled in the art before the effective filing date to combine Lie with Walsh because this is applying a known technique (Walsh) to a known device and method (Lie) ready for improvement to yield predictable results. Lie is the base reference that teaches all limitations except for the specific data structure of a table for the lookup operation. Lie is ready for improvement because to implement the operations described in Lie on a computer, a person needs a table or some other database structure capable of receiving predicate clauses (i.e. filters), (p. 6 last paragraph in Lie discussing applying sets of filters). Walsh teaches a known technique of storing cells in table that allows for filtering the cells by property values, (Walsh [0017] lines 3-5). Once a cell is selected, the entire gridlet may be located without further searching using a results file, (Walsh [0019] lines 9-11). One having ordinary skill in the art would have recognized that applying the known technique in Walsh of storing cells in a table that allows filtering by properties would yield the predictable result of making the cells accessible and adaptable. Furthermore, the results file would allow entire gridlets to be accessed quickly rather than individual cells, (Walsh [0019] lines 1-11). 

Claim 12 contains limitations for a computer system which are similar to the limitations for the method described in claim 4, and is rejected for the same reasons as detailed above.


Claim(s) 5, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over K. A. Lie, et al., “A General Non-Uniform Coarsening and Upscaling Framework for Reduced-Order Modeling,” SPE-182681-MS p. 1-17 (2017) in view of Adwait Chawathe, et al., “Insights Into Upscaling Using 3D Streamlines,” SPE Reservoir August 2004 pp. 285-296 (IDS dated 7/10/2022).
Claim 5. The method of claim 1, further comprising: performing a second reservoir simulation of the reservoir region of interest using a fine-grid model comprising the model data (Lie, Abstract, “We study the accuracy of the reduced-order model with a particular emphasis on the upscaled model's ability to capture effects of multiple phases in simulation runs compared to the full highfidelity model.” Multiple simulations are studied to study the method and the effects of coarsening strategies.; p. 5 paragraph 6 “In this section, we outline a general family of heuristic algorithms that produce coarse grids by amalgamating (grouping) cells from the underlying fine grid.” Fine grid with transmissibilities as the flow is determined from streamlines. p. 12 paragraph 2 “Figure 13 shows the result of a fully coupled, implicit, three-phase simulation of this water-flooding scenario. After 7305 days of production, the discrepancy in cumulative production between the original high-resolution and our reduced-order model is 5.4% for oil, 5.0% for water, and 5.5% for gas.” p. 13 Fig. 13 illustrating results of simulation run); and comparing the first reservoir simulation to the second reservoir simulation to produce a comparison (Lie, p. 5 paragraph 6 “In this section, we outline a general family of heuristic algorithms that produce coarse grids by amalgamating (grouping) cells from the underlying fine grid.” Fine grid with transmissibilities as the flow is determined from streamlines. p. 12 paragraph 2 “Figure 13 shows the result of a fully coupled, implicit, three-phase simulation of this water-flooding scenario. After 7305 days of production, the discrepancy [i.e. comparing] in cumulative production between the original high-resolution and our reduced-order model is 5.4% for oil, 5.0% for water, and 5.5% for gas.” p. 13 Fig. 13 illustrating results of simulation run). 
Lie does not explicitly disclose updating the plurality of streamlines using the comparison to produce an updated plurality of streamlines; and generating a second coarsened grid model using the model data and an updated multilevel coarsening mask based on the updated plurality of streamlines.
Chawathe teaches updating the plurality of streamlines using the comparison to produce an updated plurality of streamlines (Chawathe, p. 286 column 2 paragraph 2 discussing comparing streamline solutions for fine and coarse grids; p. 292 column 1 paragraph 2 discussing the streamline approach to evaluate the scaleups and to adjust the model if an anomaly is found indicating that the simulation needs to be calibrated); and generating a second coarsened grid model using the model data and an updated multilevel coarsening mask based on the updated plurality of streamlines (Chawathe, p. 286 column 2 paragraph 2 discussing comparing streamline solutions for fine and coarse grids; p. 292 column 1 paragraph 2 discussing the streamline approach to evaluate the scaleups and to adjust the model if an anomaly is found indicating that the simulation needs to be calibrated).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Lie (directed to flexible grid strategies for reservoir simulation) and Chawathe (directed to using upscaling to evaluate geological models) and arrived at an upscaling method for computationally efficient reservoir simulations with the accuracy of the scaled up fluid based models being evaluated with the aid of streamlines. One of ordinary skill in the art would have been motivated to make such a combination because “the use of 3D streamline methods can provide a useful insight into the nature of the flux distributions for realistic well completions, thereby suggesting alternate scaleup templates and providing more-reliable diagnostic measures” as taught in Chawathe (p. 285 column 2 paragraph 5).  

Claim 13 contains limitations for a computer system which are similar to the limitations for the method described in claim 5, and is rejected for the same reasons as detailed above.

Claim 19 contains limitations fora non-transitory computer readable medium which are similar to the limitations for the method described in claim 5, and is rejected for the same reasons as detailed above.

Claim(s) 6, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over K. A. Lie, et al., “A General Non-Uniform Coarsening and Upscaling Framework for Reduced-Order Modeling,” SPE-182681-MS p. 1-17 (2017) in view of Sunil Thomas et al., "Recent Developments in Unstructured Aggregation-Based Upscaling for Simulation Workflows and Applications" (IDS dated 8/17/2022).
Claim 6. Lie discloses the method of claim 1. Lie does not explicitly disclose, wherein the multilevel coarsening mask is an adjusted property mask comprising a smoothed grid region, and wherein the smoothed grid region is produced by performing an edge smoothing operation to an expanded grid region.
Thomas teaches wherein the multilevel coarsening mask is an adjusted property mask comprising a smoothed grid region, and wherein the smoothed grid region is produced by performing an edge smoothing operation to an expanded grid region (Thomas, p. 4 paragraph 1 discussing performing smoothing and buffering iterations on the fine grid as part of coarsening).
Accordingly, it would have been obvious to one skilled in the art before the effective filing date to combine Lie with Thomas because this is applying a known technique (Thomas) to a known device and method (Lie) ready for improvement to yield predictable results. Lie is the base reference that teaches all limitations except for the specific smoothing of the grid region. Lie is ready for improvement because to implement the hierarchical operations described in Lie there are a wide range of approaches possible and Lie presented a few but applying other standard approaches would also be possible (p. 5 paragraph 1 “There are a wide range of principles one can use to accurately account for the remaining heterogeneity that is not represented in the geologic parameters”). Thomas teaches a known technique of smoothing grids to help fill small holes in regions and make the regions more regular in shape (Thomas, p. 5 Fig. 5). One having ordinary skill in the art would have recognized that applying the known technique in Thomas of grid smoothing would yield the predictable result of making the cells in coarser resolutions preserve key features. 

Claim 14 contains limitations for a computer system which are similar to the limitations for the method described in claim 6, and is rejected for the same reasons as detailed above.

Claim 16 contains limitations for a non-transitory computer readable medium which are similar to the limitations for the method described in claim 6, and is rejected for the same reasons as detailed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. M. Charina, et al., “Multigrid methods: Grid transfer operators and subdivision schemes,” Linear Algebra and its Applications 520 pp. 151-190 (2017) teaching grid transfer operators with a generic cutting size which are applicable for high order problems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/Primary Examiner, Art Unit 2148